Citation Nr: 0325819	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-40 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
an incisional hernia, postoperative with revision scar.  

2.  Entitlement to a compensable evaluation for residuals of 
an inguinal hernia, post operative with revision scar.  

3.  Entitlement to an increased evaluation for residuals of a 
right hip injury with iliotibial band subluxation, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1982 to July 1986 and from September 1988 to September 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  During the course of this appeal, the claim was 
transferred to the RO in Muskogee, Oklahoma and that office 
has current jurisdiction.  

In a December 2002 statement, the veteran reported that she 
experiences various disabilities due to her service-connected 
pelvic inflammatory disease and pelvic adhesions, 
postoperative total abdominal hysterectomy, and that her 
service-connected back and hip problems have worsened.  These 
matters are referred to the RO for the proper action. 


REMAND

In April 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
reports of June 2003 VA examinations and additional private 
medical records.  The record reflects that the veteran has 
not been afforded the opportunity to review the additions to 
the record pursuant to 38 C.F.R. § 20.903(b) (2002).  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration, and without having to obtain 
the appellant's waiver of the right to initial consideration 
of the evidence by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  
 
In the instant case, the veteran has not been provided the 
option of having the additional evidence initially considered 
by the RO, and thus has not waived her right to have the 
newly acquired additional evidence considered initially by 
the RO.  A remand of the case is therefore required to comply 
with DAV.  In addition, the Board notes that the VA 
orthopedic examination report dated in June 2003 appears to 
be incomplete.  Only one page has been associated with the 
claims file, and that page ends with an incomplete sentence.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required for due process is 
completed.  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disabilities at 
issue here that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The RO 
should associate with the claims file the 
complete reports for the veteran's 
examinations conducted by VA in June 
2003.  Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  If not, the RO should then 
undertake any other action required to 
comply with the notice and duty-to-assist 
requirements.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




